Title: To John Adams from Robert Smith, 30 November 1811
From: Smith, Robert
To: Adams, John



Sir,
Baltimore Nov. 30. 1811—

In reply to your letter of the 25th of this month, just received, I have no hesitation in stating to you, that, at no period, of your administration, did I consider or understand, that any kind of bargain or arrangement had, directly or indirectly, in any manner or form, been proposed or made between yourself on the one part and my brother & myself or either of us on the other part, in relation the dismission of Mr Pickering from the office of the Department of State.
Be pleased to accept an assurance of the great respect with which I have the honor to be, Sir, your Humble Servt
R Smith